Citation Nr: 1237075	
Decision Date: 10/25/12    Archive Date: 11/09/12

DOCKET NO.  06-37 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a tailbone disorder.

2.  Entitlement to an initial rating in excess of 10 percent prior to April 18, 2006 for migraine headaches.

3.  Entitlement to a rating in excess of 30 percent from April 18, 2006 to November 6, 2008 for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to August 1987 and from January 1988 to July 1990.  This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In June 2011, the Board remanded the issue of entitlement to service connection for an initial rating in excess of 10 percent for migraine headaches.  Thereafter, a 30 percent rating was assigned to the Veteran's migraine headaches from April 18, 2006 to November 6, 2008, and a 50 percent rating was assigned to the Veteran's migraine headaches on and after November 6, 2008.  A 50 percent rating is the maximum schedular rating available.  A a total rating for compensation purposes based upon individual unemployability has been granted beginning December 30, 2008.  The Veteran is presumed to be seeking the maximum rating available throughout the pendency of the appeal.  As such, the Board will address the merits of the Veteran's residual claims of entitlement to a rating in excess of 10 percent prior to April 18, 2006 for migraine headaches, and a rating in excess of 30 percent from April 18, 2006 to November 6, 2008 for migraine headaches.  See AB v. Brown, 6 Vet. App. 35, 38 (1993)(holding that the veteran is presumed to seek the maximum benefit allowed by law or regulations, where less than the maximum benefit was awarded).

The issue of entitlement to service connection for a tailbone disorder is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 18, 2006, the Veteran did not experience migraine headaches with characteristic prostrating attacks occurring on an average once per month over a several month period, nor were the Veteran's migraine headaches manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

2.  From April 18, 2006 to November 6, 2008, the Veteran's migraine headaches were not manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  Prior to April 18, 2006, the criteria for an initial rating in excess of 10 percent for migraine headaches were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2012).

2.  From April 18, 2006 to November 6, 2008, the criteria for a rating in excess of 30 percent for migraine headaches were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claims of entitlement to increased evaluations for migraine headaches arise from her disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no analysis as to the adequacy of the notice is needed.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and her identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  

The claims at issue herein are whether the Veteran is entitled to a rating in excess of 10 percent prior to April 18, 2006, and whether she is entitled to a rating in excess of 30 percent from April 18, 2006 to November 6, 2008.  Pursuant to the Veteran's underlying claim of entitlement to service connection for migraine headaches, she was afforded a VA examination in August 2005.  While this examination was primarily afforded to the Veteran to address the issue of entitlement to service connection, the severity of the Veteran's migraines were discussed therein.  No other VA examination was afforded to the Veteran during either of the relevant periods.  Even if the August 2005 VA examination was inadequate for rating purposes, affording the Veteran a new examination at this point will not generate probative evidence as to the severity of the Veteran's migraine headaches prior to April 18, 2006 and/or from April 18, 2006 to November 6, 2008.  As such, the Board finds that the adequacy of the August 2005 VA examination is immaterial.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Veteran's claims will be adjudicated based on the findings from the August 2005 VA examination and relevant VA and private treatment reports associated with the claims file.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  

Historically, the Veteran served on active duty from September 1980 to August 1987 and from January 1988 to July 1990.  In February 2005, the Veteran submitted a claim of entitlement to service connection for migraine headaches.  In August 2005, service connection for migraine headaches was granted and a 10 percent rating was assigned thereto, effective February 18, 2005.  The Veteran perfected an appeal of this decision seeking a higher initial rating.  In December 2009, the Board remanded the Veteran's claim in order to obtain the Veteran's records associated with her application for Social Security disability benefits.  Thereafter, the RO was to readjudicate the Veteran's claim and, if any benefits remained denied, remitted the claim to the Board for further appellate review.  While the Veteran's claim was in remand status, the RO obtained the Veteran's records from the Social Security Administration, but did not issue a supplemental statement of the case.  In June 2011, the Board observed that there was evidence indicating that the rating assigned to the Veteran's service-connected migraine headaches had been increased, but there was no rating decision or supplemental statement of the case wherein this adjudication was demonstrated.  As such, the Board remanded the Veteran's claim in order for the RO to issue a supplemental statement of the case demonstrating the new rating and effective date assigned to her service-connected migraine headaches.  The RO associated with the claims file an August 2009 rating decision wherein the rating assigned to the Veteran's service-connected migraine headaches was increased to 30 percent effective June 18, 2008, and increased to 50 percent, effective November 6, 2008.  The RO then issued a rating decision in June 2012 wherein the rating assigned to the Veteran's service-connected migraine headaches was increased to 30 percent, effective April 18, 2008.  The RO issued a June 2012 supplemental statement of the case.  Based upon a review the of the claim file, the Board finds that the RO substantially complied with the June 2011 remand directives and, thus, another remand for corrective action is not required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2012).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The current appeal is based on the assignment of disability ratings following the initial award of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Accordingly, evidence contemporaneous with the claims and the rating decision that granted service connection are most probative of the degrees of disabilities existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Id. at 126.  If later evidence indicates that the degrees of disabilities increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Migraine headaches are assigned disability ratings based on the frequency of prostrating attacks.  38 C.F.R. § 4.124, Diagnostic Code 8100.  A 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  A 30 percent rating is provided for migraine headaches with characteristic prostrating attacks occurring on an average once per month over last several months.  Id.  A 10 percent rating is provided for migraine headaches with characteristic prostrating attacks averaging one in two months over last several months.  Id.

The Rating Schedule does not define "prostrating."  "Prostration" has been defined as "complete physical or mental exhaustion."  MERRIAM-WEBSTER'S NEW COLLEGIATE DICTIONARY 999 (11th ed. 2007).  "Prostration" has also been defined as "extreme exhaustion or powerlessness."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st ed. 2007).

A.  Entitlement to an Initial Rating in Excess of 10 Percent 
Prior to April 18, 2006 for Migraine Headaches

Prior to April 18, 2006, the Veteran's service-connected migraine headaches were assigned a 10 percent rating.  This rating contemplates migraine headaches with characteristic attacks averaging one in two months over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  In order for a rating in excess of 10 percent to be warranted, the evidence of must demonstrate characteristic prostrating attacks occurring on an average once per month over last several months, or very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id. 

A January 27, 2004 VA neurological consultation report demonstrated that the Veteran appeared for a follow-up appointment regarding her headaches.  She denied any episodes of severe migraine headaches since being started on two medications.  However, she endorsed "low level" headaches almost daily, but that they did not interfere with her daily activities.  After a physical examination, the assessment was history of migraine headache episodes, stable and mild, without major episodes at this time.  

A September 2004 VA neurology report demonstrated that the Veteran appeared for a follow-up appointment regarding her migraine headaches.  After detailing the Veteran's history of head trauma, the examiner indicated that the Veteran's headaches were located in the central and/or occipital regions, which were accompanied by nausea, upset stomach, poor appetite, and occasional photophobia and sonophobia.  The Veteran also endorsed developing blurry vision "sometimes," lightheadedness, and "seeing stars."  She denied jaw pain, congestion, or droopy eyelid during these episodes.  She was prescribed medication in January 2004 that helped prevent the onset of migraine headaches, but in the two or three months leading up to this appointment, she developed an increased frequency of headaches with a "slight" worsening as to their severity.  She expressed a desire to sleep "all of the time" because that was the only effective method of treatment.  After a clinical examination, the impression was chronic headaches with a clear migrainous component.

An April 25, 2005 VA treatment report demonstrated that the Veteran complained of a migraine headache, rating it as a 12 on a 10-point pain scale.  She stated that she felt light-headed and was sensitive to light and sound.  She described the headache as constant and "throbbing."  An injection of toradol was administered.

An April 27, 2005 VA emergency room report demonstrated that the Veteran present with a history of migraine headaches.  She complained of a "pounding" headache for 1 week, with nausea and photophobia and phonophobia.  The Veteran described the pain as being a 12 on a 10-point pain scale; constant; and "dull."  Further, the Veteran reported that she received an injection of "pain medication" from her principle care provider, which improved, but did not resolve the symptoms.  She claimed that the symptoms worsened the night before this emergency room visit.  She denied localized weakness and diplopia.  After a physical examination, a toradol injection was administered, which improved the Veteran's symptoms.  The assessment was migraine headache, improved.

In May 2005, the Veteran submitted a statement wherein she stated that she had then recently experienced a severe migraine headache that required her to remain in bed for one week.

A June 14, 2005 VA neurology report demonstrated that the Veteran reported for a follow-up appointment.  During the appointment, the Veteran reported that she had been to the emergency room several weeks ago due to a migraine headache.  She endorsed experiencing migraine headaches two to three times each week, with each rating a "4 [to] 5" in severity.  The Veteran also stated that she was experiencing "terrible" nausea and vomiting.  After a physical examination, the impression was migraine headache, with a possibility of rebound headaches.

A July 6, 2005 VA emergency room report showed that the Veteran complained of nausea and vomiting, and that she was provided a diagnosis of a urinary tract infection earlier that week.  The Veteran endorsed a history of migraine headaches and that she had "some" headache that morning.

At an August 8, 2005, VA examination the Veteran endorsed experiencing migraine headaches "for a number of years," and that they have been progressively worse in the "last few years."  At the time of the examination, the Veteran indicated that she experienced a migraine headache approximately twice each week or between six and eight times each month.  Further, she stated that she missed about 21 days every six months due to migraine headaches.  During a migraine headache, the Veteran rated the pain as 12 on a 10-point scale.  Moreover, she stated that she experienced sensitivity to bright lights and noise, nausea, and vomiting.  She claimed that each migraine headache persisted for one to three days, with some lasting over one week.  The Veteran stated that she would often lie down in a dark, quiet room in order to help alleviate the pain.  A physical examination and contemporaneous magnetic resonance imaging were normal.

An August 16, 2005 VA neurology report showed that the Veteran did not receive any benefit from a recent prescription medication.  Indeed, she reported that "no medication" had provided her any relief.  The Veteran's headaches occurred in a "tiara" distribution abound her vertex and extending back to her neck and dorsal spine.  The conclusion was that the Veteran's pain was musculoskeletal in nature, involving her head and neck and was not a migraine headache.  She was discharge from neurologic treatment and a referral to the pain clinic was considered.

In her September 2005 notice of disagreement, the Veteran asserted that she was experiencing "at least two or three major and debilitating attacks per month" with respect to her migraine headaches.

An October 18, 2005 VA treatment report demonstrated that the Veteran appeared for a routine follow-up appointment concerning her migraine headaches.  She stated that she was "feeling better" after stopping routine medications, preferring episodic migraine headache treatment instead.  After a brief physical examination, the assessment was migraine headaches.  The assessment including a finding that the Veteran was "doing somewhat better," but that she was still experiencing "over 2" migraine headaches per month that "required intervention."

A January 20, 2006 VA emergency room report demonstrated that the Veteran complained of a two-day history of migraine headache, with nausea, photophobia, and extremity weakness, that did not respond to pain medication.  She rated the pain as a 10 on a 10-point pain scale.  An injection of toradol was administered.  The assessment was migraine headache, "improved."  The Veteran returned to the emergency room three days later with complaints of headache, nausea, and photophobia.  Another toradol injection was administered.  The assessment was migraine headache with acute exacerbation.  On January 25, 2006, the Veteran again returned to a VA emergency room with complaints of migraine headache.  She described the pain as "dull," "throbbing," and "sharp."  She endorsed sensitivity to noise and light, blurred vision, "seeing stars," and nausea.  The assessment was migraine headache that was "much better" after a toradol injection.

According to an April 2, 2006 VA emergency room report, the Veteran complained of a headache with a four-day history, rating the constant pain being a 10 on a 10-point scale.  An injection of toradol was administered.  The assessment was headache.  The Veteran returned to the emergency room the next day.  She stated that her symptoms were similar to her typical migraine, but that they had been persistent over four days.  She endorsed sleeping difficulty, but no photophobia or nuchal rigidity (neck stiffness).  The Veteran continued to rate her pain as a 10 on a 10-point scale.  The assessment was a suspected cluster headache as it was not a "typical migraine picture."

Prior to April 18, 2006, the evidence of record demonstrated that the Veteran was treated for a severe migraine headache in April 2005, January 2006, and April 2006, as was evidenced by emergency room treatment reports.  The Board finds that these episodes of treatment more closely approximated migraine headaches with characteristic prostrating attacks.  38 C.F.R. § 4.7 (2012).  However, these episodes did not occur once per month over a several month period or "very frequently" and, thus, do not support a rating in excess of 10 percent prior to April 18, 2006.  38 C.F.R. § 4.124, Diagnostic Code 8100.  Further, as discussed above, in January 2004, the Veteran denied experiencing severe episodes of migraine headaches, endorsing instead, daily, "low level" headaches that did not interfere with her daily activities.  In June 2005, she reported that she experienced migraine headaches two to three times each week, with an intensity of "4 [to] 5," presumably on a 10-point scale.  The Board finds that this evidence does not amount to migraine headaches with characteristic prostrating attacks occurring once per month over a several month period, or migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability prior to April 18, 2006.  Id.  As such, the Board finds that the evidence of record does not support finding that an initial rating in excess of 10 percent prior to April 18, 2006 is warranted for the Veteran's service-connected migraine headaches and, thus, her claim must be denied.  38 U.S.C.A. § 5107(a); 38 C.F.R. 4.124(a), Diagnostic Code 8100 (2010); see Fenderson, 12 Vet. App. at 126.

In making this determination, the Board acknowledges that during the August 8, 2005 VA examination, the Veteran claimed that she experienced approximately two migraine headaches each week.  She claimed that each migraine headache persisted for one to three days, with some lasting over one week, with each rating a 12 on a 10-point pain scale.  Further, she stated that she missed about 21 days every six months due to her migraine headaches.  Additionally, in her September 2005 notice of disagreement, the Veteran asserted that she experienced "at least two or three major and debilitating attacks per month."  Despite these reports as to the frequency and severity of her migraine headaches, less than two months prior to the August 8, 2005 VA examination, the Veteran reported experiencing two to three migraine headaches each week with a "4 [t]o 5" level of severity.  Further, the evidence of record prior to the submission of the September 2005 notice of disagreement included only one episode wherein the Veteran sought emergency room treatment, which occurred on April 25 and 27, 2005.  Consequently, the Board finds that the Veteran's August 8, 2005 and September 2005 assertions are inconsistent with other evidence of record and, thus, they do not provide credible evidence as to the frequency or severity of her migraine headaches prior to April 18, 2006.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995)(holding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  As such, the Board finds that they lack any probative value and, as such, will not be considered herein.

Additionally, on October 18, 2005, a VA examiner stated that the Veteran was experiencing over two migraine headaches per month that required intervention.  However, the examiner did not provide the basis for this finding.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008)(holding that a medical opinion that contains only data and conclusions is accorded no weight).  Further, the VA examiner did not define or described what constituted "intervention."  Id.  However, prior to October 18, 2005, the Veteran was treated at a VA emergency room for a migraine headache on April 25 and 27, 2005.  The evidence of record dated prior to October 18, 2005 was not otherwise supportive of finding that the Veteran sought emergency room treatment for her migraine headaches.  As such, the Board finds that the October 18, 2006 opinion is unexplained and based on an incomplete or inaccurate factual basis and, thus, is not probative evidence as to the frequency or severity of the Veteran's service-connected migraine headaches.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

B.  Entitlement to a Rating in Excess of 30 Percent From 
April 18, 2006 to November 6, 2008 for Migraine Headaches

From April 18, 2006 to November 6, 2008, the Veteran's service-connected migraine headaches were assigned a 30 percent rating.  This rating contemplates characteristic prostrating attacks occurring on an average once per month over last several months.  38 C.F.R. § 4.124, Diagnostic Code 8100.  Consequently, in order for the maximum 50 percent rating to be warranted, the evidence during this period must demonstrate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id. 

An April 18, 2006 VA treatment report demonstrated that Veteran appeared for a follow-up appointment.  In addition to other complaints, the Veteran stated that she experienced "daily" migraine headaches, but that the intensity had "marginalized."  The assessment was headaches; she was urged to discontinue use of cigarettes.

A May 15, 2006 VA emergency room report demonstrated that she complained of a headache with pain located in her back and top of her head.  She rated the pain as a 10 on a 10-point pain scale, and described it as constant, "throbbing," and "dull."  She also endorsed light and noise sensitivity, but denied nausea and vomiting.  She stated that she was experiencing one migraine headache every day.  She was provided an injection of toradol, which reduced her pain to a level seven, but did not alleviate her symptoms.  The Veteran returned to the emergency room two days later, presenting with complaints of a "severe" headache with a three-day history.  The Veteran again rated her pain a 10 on a 10-point pain scale, and described the pain as constant and "sharp."  She endorsed nausea since the day before, but no vomiting.  She stated that the pain was located over her entire head, which she said was typical for her migraine headaches.  The assessment was headache, which was described as a chronic problem with frequent recurrences.  After an injection of toradol was administered, the Veteran was able to sleep.

According to a May 23, 2006 VA treatment report, the Veteran returned for a follow-up appointment regarding her migraine headaches.  At the time of the appointment, the Veteran stated that she was experiencing a headache with pain of five on a 10-point scale.  The assessment was migraine headache.

A June 28, 2006 VA treatment report demonstrated that the Veteran complained of a migraine headache, with a history of "several days," and pain rated as a 10 on a 10-point scale.  She stated that her migraine headache was constant, "throbbing," and "sharp."  She endorsed photophobia, nausea, and vomiting.  After a toradol injection, the Veteran's pain level was reduced to four on a 10-point scale.

A July 24, 2006 VA emergency room report showed that the Veteran presented with complaints of migraine headaches "24/7."  She stated that she took an over-the-counter pain medication and a muscle relaxer at home, and that toradol injections helped "somewhat."  An injection of toradol was administered and the Veteran reported a "somewhat improved" headache.

VA treatment reports, dated from May 14 to 18, 2007, demonstrated that the Veteran complained migraine headaches and pain radiating from her neck into her left side, which she rated as a 10 on a 10-point pain scale.  She stated that she received treatment for "whole body pain" the previous week, including a toradol injection.  On May 16, 2007, she complained of migraine headache pain.  She was in no acute distress, but the 10/10 pain had been present for "several days."  She described the pain as "throbbing," constant, and "sharp."  Soon after receiving another toradol injection, the Veteran left the treatment area without notifying the medical staff.  These records also demonstrated that she complained of "feeling ill," and nausea.  She reported taking medication to prevent vomiting.

According to May 21, 2007 VA treatment reports, the Veteran stated that she had experienced persistent severe headaches for the previous two weeks, with generalized weakness, "some" photophobia, phonophobia, and low appetite, but no nausea or vomiting.  She rated the headaches as a 9.5 to 10 on a 10-point pain scale, describing the pain as "throbbing," constant, and "sharp."  A VA computed tomography scan of the Veteran's brain was performed from the base to the vertex of her skull.  A November 2004 magnetic resonance image was used for comparison purposes.  The scan revealed no evidence of a hemorrhage; ventricles were normal in size and contour; and there was no shift of midline structures or distortion of ventricle.  The sulci were unremarkable.  The preliminary diagnosis was "normal."  Ultimately, the assessment was "likely" migraine headache; she was given an injection of toradol and instructed to continue on current medication regimen.  

A July 9, 2007 VA treatment report demonstrated that the Veteran reported a then recent migraine headache "flare."  Ultimately, the assessment was migraine headaches, "stable for now."

According to an August 6, 2007 VA neurological consultation, the Veteran was evaluated for migraine headaches.  She reported experiencing headaches since at least the age of 30, thought to be secondary to multiple traumas.  At the time of this consultation, she stated that her headaches were daily.  She also endorsed sonophobia and photophobia, but no focal or neurological deficits.  The Veteran reported that she experienced severe migraine headaches, which she rated as a 15 on a 10-point pain scale, occurred on a once-per-month basis.  After a physical examination, the impression was migraine headache.  

An August 21, 2007 VA Nursing Note demonstrated that the Veteran complained of a migraine headache beginning three days prior, which was located at the top of her head and in both eyes.  The Veteran rated the pain as a 10 on a 10-point pain scale, describing it as constant and "throbbing."  She endorsed photophobia, "some" nausea, but no vomiting.  An injection of toradol was administered.

According to an October 7, 2007 VA emergency room report, the Veteran presented with complaints of a migraine headache.  She stated that her last "bad" migraine headache was two weeks prior to this occasion, and instead of seeking treatment, she "road it out."  On approximately October 5, 2007, the Veteran stated she developed another migraine headache, which she felt was triggered by neck pain associated with myofascial pain syndrome.  She rated her current pain as a 15 on a 10-point pain scale, and described it as "throbbing" and constant.  Further, she endorsed nausea, photophobia, and phonophobia, but denied focal neurological complaints and other complaints at this time.  She explained that injections of toradol were effective in relieving her symptoms in the past.  The assessment was exacerbation of a migraine headache and myofascial pain syndrome.  She was treated with supplemental oxygen and a toradol injection, after which she stated that she felt "better," but wished to be discharged home where it would be quieter.  She was discharge in stable condition.

An October 11, 2007 VA treatment report demonstrated that the Veteran reported experiencing a migraine headache since the previous week, and endorsed being sensitive to light and sound.  She stated that she went the emergency room and received an injection of toradol, which normally helped, but was ineffective after initial relief.  She also reported experiencing nausea and vomiting prior to seeking emergency room treatment, but stated that these symptoms resolved after receiving care.  Another injection of toradol was administered.

According to a January 22, 2008 VA outpatient neurological report, the Veteran was evaluated for chronic migraine headaches.  The Veteran reported that she had experienced migraine headaches since at least the age of 30, thought to be secondary to multiple traumas.  At the time of this evaluation, the Veteran stated that her headaches were daily, and endorsed sonophobia and photophobia, but denied focal neurological deficits.  The Veteran stated she experienced severe headaches, which she rated as 15 on a 10-point pain scale, on a once-per-month basis.  A physical examination revealed that the Veteran was in "slight" distress, claiming that she had a headache.  The assessment was migraine headache.

A January 23, 2008 VA outpatient neurological report demonstrated that the Veteran's chief complaint was chronic headaches.  She asserted that pain associated with recent headaches rated as a 15 to 20 on a 10-point pain scale.  She felt as though these episodes were completely incapacitating.  She reported "numerous" visits to the emergency room for treatment of her headaches.  The Veteran also endorsed photophobia and sonophobia.  After a physical examination that did not reveal relevant symptoms, the impression was chronic daily headaches.  

A February 20, 2008 VA treatment report showed that the Veteran appeared for a follow-up on her headaches.  Ultimately, the assessment was migraine headache.  

A March 5, 2008 VA treatment report demonstrated that the Veteran was referred for assessment of "persistent worsening" migraine headaches that were not responding to medication.  She rated her pain as an eight on a 10-point pain scale.  She indicated that she had been treated with acupuncture "in the past" by a private medical professional, and that she was treated by a private chiropractor, to which she responded "well."  The assessment was headache for which she was treated with acupuncture.

On March 11, 2008, the Veteran underwent a VA optometry consultation.  During the consultation, the Veteran complained of migraine headaches "almost daily."  She stated that she saw auras prior to the headaches and that her distance and near vision blurred, bilaterally.  The Veteran also endorsed being "very sensitive" to the sun.  After an examination, the impression was migraine headaches with aura.  The following day, a VA treatment report demonstrated that the Veteran complained of a headache with pain rated a nine on a 10-point pain scale.  She stated that there was no change in her symptoms since the last treatment session.  The assessment was headaches; acupuncture was administered.

A March 19, 2008 VA treatment report demonstrated that the Veteran complained of pain ranging from six to seven on a 10-point pain scale, but then denied having a headache.  The assessment was headaches for which she was treated with acupuncture.  A March 26, 2008 VA treatment report showed that the Veteran rated pain associated with a headache as a nine on a 10-point pain scale.  The Veteran tolerated acupuncture well.

According to an April 2, 2008 VA treatment report, the Veteran reported "feeling better," rating her pain as a six on a 10-point pain scale.  She endorsed one episode of a headache.  The assessment was headache, and she was treated with acupuncture.

An April 9, 2008 VA primary care note demonstrated that Veteran presented with complaints of a headache that she rated as a five on a 10-point pain scale.  The Veteran described two previous motor vehicle accidents, and stated that she experienced chronic neck and back pain as result.  She asserted that she has not felt much different, but that the pain was "better" for one or two days.  A physical examination revealed a supple neck; paraspinous muscle tenderness at C6-C7, bilaterally; a normal range of neck motion; no back deformity; "fair" range of back motion; and a straight leg test was negative.  The assessment was headache for which she was treated with acupuncture.

According to a June 17, 2008 VA Nursing Note, the Veteran reported that her migraine medications were not working and, thus, she wanted an injection of toradol.  She endorsed blurred vision and light and sound sensitivity.  On a 10-point pain scale, the Veteran rated her pain a 15.

A June 18, 2008 VA emergency room treatment report demonstrated that the Veteran complained of a migraine headache, described as a 10 on a 10-point pain scale, constant, and "throbbing."  She was giving an injection of toradol from which she reported minimal relief.  Two injections of morphine were then administered.  Upon discharge, the Veteran stated that she was "pain free."  However, the next day the Veteran returned to the emergency room report complaining of a three-day history of a "throbbing" right-sided headache, photophobia, and nausea that was consistent with her history of migraine headaches.  She stated that she was given an injection of toradol, but that her pain did not improve.  The Veteran reported that her pain was "much better" after receiving two additional injections of morphine.

A June 22, 2008 VA emergency room report demonstrated that the Veteran complained of a "typical" migraine headache.  It was observed that she was seen in the emergency room three days prior.  While her symptoms improved initially, they worsened over the previous day.  She stated that pain rated a 10 on a 10-point pain scale, and was located in her posterior neck, but radiated up the back of her neck to the posterior aspect of her head.  She endorsed nausea and photophobia, but no vomiting, focal weakness, or change in vision.  The assessment was "chronic migraine headaches."

According to a June 29, 2008 VA emergency room report, the Veteran presented with complaints of migraine headaches for "several weeks," saying that this was similar to previous episodes.  She endorsed photophobia, and denied recent head trauma.  

On July 2, 2008, a VA primary care note demonstrated that the Veteran complained of "chronic daily headaches."  She reported that she was unable to work due to these "ongoing" headaches, and that she had visiting the emergency room on several occasion in the past month.  A morphine injection was administered for temporary relief, and the Veteran was given a 15-day prescription of a pain medication.

On July 5, 2008, the Veteran appeared at a VA emergency room complaining of a headache.  She reported that she had migraine headaches that were chronic in nature, with "severe" nausea and vomiting.  She stated her belief that her migraines were "acting up" and that the pain medication she was provided was making worse her nausea and vomiting.  She denied abdominal pain, diarrhea, and constipation.  A physical examination revealed photophobia, neck pain, back pain, and a headache, but the Veteran denied nausea and vomiting.  She rated her pain as a 10 on a 10-point pain scale.  The assessment was migraine headaches.  She was discharge in stable condition.

A July 9, 2008 VA emergency room assessment report demonstrated that the Veteran complained of headaches with a four-week history.  She rated the pain associated with the headache as a 10 on a 10-point pain scale.

According to a July 14, 2008 VA Nursing Note, the Veteran complained of an "active migraine" that "never goes away."  She did not have an appointment and the doctor she insisted on seeing was not available and, thus, she left without treatment.

A July 16, 2008 VA emergency room report showed that the Veteran complained of an exacerbation of her migraine headaches without triggering trauma.  She endorsed photophobia, but denied fever, chills, nausea, vomiting.

A July 30, 2008 VA emergency room report demonstrated that the Veteran complained of a "severe" headache for the previous two months that was more severe on this occasion.  She rated the pain as a 10 on a 10-point pain scale, describing it as "throbbing," "sharp," and constant.  A physical examination revealed that she was in "moderate distress"

According to a July 31, 2008 VA emergency room report, the Veteran presented with acute exacerbation of a headache, with no other complaints.  She described the pain as a "throbbing" involving her whole head, and reported an associated weakness.

An August 11, 2008 VA neurology report demonstrated that the Veteran was reportedly not working due to headaches.  She complained of headaches rating a maximum of 12 to 15 and a minimum of seven to eight on 10-point pain scale.  The Veteran discussed the circumstances of the onset headaches and prodrome symptoms of tinnitus, blurred vision, dizziness, and a burning sensation in her neck.  She stated that a typical headache began in her lower neck and extended to the top of her head, and could last minutes up to days.  She described the pain as "throbbing" in nature, and stated that she experienced photophobia, phonophobia, weakness, dizziness, nausea, and vomiting.  After a physical examination that did not reveal any significant symptoms, the assessment was chronic headaches.

At an August 12, 2008, VA the Veteran reported that she experienced headaches during and since her active duty service, but that her headaches during her active duty service were not severe.  Specifically, the Veteran stated that she was hit by a motor vehicle in 1986, soon after which she experienced "on/off" migraines, with dizziness and nausea associated with headaches.  The Veteran then stated that she was involved in another motor vehicle accident in 1993, which a "questionable" loss of consciousness.  Her headaches became more frequent, occurring once every "couple of months."  She stated that the frequency decreased over time.  She then stated that she was physically abused in 1996, including receiving several "blows to the head."  Thereafter, the occurrences of her headaches increased to once monthly, and were improved with Tylenol.  She stated that the severity of her headaches increased in 2003, with associated tinnitus, blurred vision, and dizziness.  Several treatment courses were tried, which initially helped, but cervical traction apparently worsened her symptoms.  At the time of this consultation, the Veteran reported that her migraine headaches included photophobia, phonophobia, weakness, dizziness, nausea, and vomiting.  She stated that her headaches occurred on a daily basis, and that she has had a constant headache for the previous two months.  He rated the pain as a 10 on a 10-point pain scale that started in the back of her neck and radiating to bilateral aspects of the temporal region.  She denied triggering events, and stated that the only treatment that helped was going to sleep.  Even after sleeping, the Veteran stated that she woke up with a headache.  She also observed a burning sensation in her neck contemporaneously to or preceding a migraine headache.  After reviewing her treatment history and performing a clinical examination, the assessment was chronic headaches and migraine headaches, among other disorders.  

On August 18, 2008, the Veteran appeared at a VA emergency room with complaints of a headache that has lasted for one month, but later stated two months.  She also stated that he was unable to sleep for the previous 24 hours, and that her current symptoms were "typical" of her headaches.  She reported that the pain covered her entire head and rated said pain as a seven to 10 on a 10-point pain scale.  Over the previous two months, the Veteran indicated that her pain had been reduced to a pain level of three.  She stated that pain medication was the only treatment that allowed her to sleep and relieved her pain, but that she had exhausted her supply.  A physical examination revealed no specific symptoms beyond muscle tension and soreness in her neck.  She expressed satisfactory relief from the provided pain medication.

On August 19, 2008, A VA Rehabilitation Note demonstrated that the Veteran received a botulinum toxin injection to treat her migraine headaches.

An August 23, 2008 VA emergency room report demonstrated that the Veteran complained of experiencing "the same headache for the last 2 [to] 3 months," that varied in intensity, but never resolved.  However, she also reported that she had received a botulinum toxin injection several days prior and that she experienced two days of relief before the pain returned.  There were no "atypical" features, and the Veteran endorsed pain of 10 on a 10-point pain scale.  She was provided an injection of sumatriptan in an effort to "break the cycle."  The Veteran called two days later to report that she was experiencing a migraine headache, but refused to seek urgent care when prompted.

According to a September 9, 2008 VA emergency room report, the Veteran presented with a history of "intractable headaches" and was referred from the neurology clinic for acute treatment of migraine headaches.  The Veteran endorsed experiencing headaches on a "daily basis" for the previous three months, with symptoms that were "typical" for "recurrent headaches."  The Veteran rated her pain as being a 10 on a 10-point pain scale, and that the pain "comes from both the front and back."  She also endorsed nausea, vomiting, photophobia, and phonophobia.  The Veteran stated that the only treatment that was successful in alleviating her symptoms on previous occasions was pain medication, specifically morphine or hydrocodone.  She request instruction on how to self-administer pain medication intravenously, but was denied supplies for at-home treatment.

On September 29, 2008, the Veteran appeared at a VA emergency room with complaints of a migraine headache.  She reported that she had experienced "severe headaches almost continuously" for the previous four months.  She described her then current headache as "throbbing," bilateral, pain of 10 on 10-point scale, and with nausea.  These symptoms were deemed to be consistent with "typical" migraine headaches.  She was provided pain medication and medication for nausea.  Within less than two hours, the Veteran reported that her migraine headache was "almost gone."  The assessment was "chronic frequent migraine headaches." 

A September 30, 2008 VA rehabilitation note demonstrated that the Veteran received botulinum toxin injections to treat pain associated with her migraine headaches.  The report indicated that the Veteran had previously received an injection on August 23, 2008.  The Veteran reported that this injection "kicked in" two weeks after it was administered, which provided her a "couple of good nights."  After this respite, she endorsed a return of her migraine headaches, which were focused frontally and extended to her occipital area.  Since her last appointment, the Veteran stated that she had been to the emergency room on two or three occasions, including the night before this appointment.  She described some of her migraine headaches since her last appointment as rating a four on a 10-point pain scale, but that the average was six to seven.  On a physical examination, the Veteran was alert, oriented, in no acute distress, and able to close her eyes without problem.  The muscles were "somewhat more tightened" on the left side of her neck, in the area of her trapezius.  

On October 5, 2008, the Veteran appeared at a VA emergency room with a chief complaint of a headache since March 2008.  Later, she stated that she had experienced headaches/chronic pain since 1993, and that she had a severe headache since March 2008.  She reported that her principle care provider instructed her to obtain pain medications from the emergency room if she was experiencing pain because there was no other effective treatment available.  She requested, but was denied additional supplies of narcotics for self-administration.  A VA treatment report, also dated on October 5, 2008, demonstrated that the Veteran complained of chronic migraine headaches, with an exacerbation in the past 48 hours.  She endorsed "throbbing," nausea, and an inability to sleep for the previous 24 hours.  She was provided pain medication.

According to an October 6, 2008 VA Telephone Triage note, the Veteran's chief complaint was "recurrent headaches," and that her current headache had lasted seven hours.  She described her headache as rating a 10 on a 10-point-pain scale.  She was urged to seek immediate medical attention.  A VA emergency room report demonstrated that the Veteran arrived two hours later.  The Veteran complained of experiencing a migraine headache "since [A]pril." 

An October 15, 2008 VA treatment report demonstrated that Veteran appeared for a follow-up psychiatric appointment.  During the appointment, the Veteran was "very upset" regarding her migraine headaches, which she stated had worsened steadily over the previous few years.  The Veteran stated that she had been "using up" her sick leave, and when she was not working, she spent most of her time in bed with headaches.

An October 22, 2008 letter, written by a VA doctor, stated that the Veteran had been experiencing from "severe recurrent migraine headaches for at least 16 years."  The Veteran's migraine headaches were manifested by pain and hypersensitivity to light and sound.  The doctor also noted that vomiting may also occur.  According to the doctor, the Veteran's migraine headaches were "reasonably well controlled" until approximately November 2007 when they "worsened."  As a result of this worsening, the Veteran used "considerable" sick leave."

Additionally, records from the Social Security Administration demonstrated that the Veteran claimed that "severe chronic migraine" headaches, along with other disorders, rendered her unable to work as of November 1, 2007.  Specifically, the Veteran stated that this was due to her "ongoing pain."  However, she stated that her listed disorders did not cause her to work fewer hours, change her job duties, or make any job-related changes such as attendance, help needed, or employers.  Among the records from the Social Security Administration was a January 2009 form completed by the Veteran's supervisor.  Therein he indicated that the Veteran began working at the Social Security Administration on October 15, 2006.  He also indicated that she experienced "severe" migraine headaches.  He stated that she was unable to perform her job sometime in approximately June 2008, and that she had not worked at all since November 3, 2008.  The supervisor indicated that the Veteran used 279.25 hours of leave without pay since November 3, 2008, and stated that the Veteran did not work from June 16, 2008 to September 19, 2008.  When the Veteran was able to work, the supervisor stated that no changes were made regarding the Veteran's duties beyond one or two occasions when she was permitted to forego working on the customer service line.  He stated that she was "productive" and that she contributed to meeting their unit goals and targets.

As discussed above, the Veteran's service-connected migraine headaches were assigned a 30 percent rating from April 18, 2006 to November 6, 2008.  As such, in order for the maximum 50 percent rating to be assigned, the evidence during this period must demonstrate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124, Diagnostic Code 8100.

On April 18, 2006, the Veteran reported that she experienced daily headaches, but that her headaches had "marginalized."  Thereafter, the evidence of record demonstrated that the Veteran experienced episodes of migraine headaches with symptoms that more nearly approximated completely prostrating and prolonged attacks during this appeal period.  However, the evidence of record does not show that these episodes of completely prostrating and prolonged attacks were very frequent and productive of severe economic inadaptability.  

The evidence of record demonstrated that the Veteran was employed by the Social Security Administration starting on October 16, 2006 and remained so employed until she retired due to disability.  Further, the supervisor stated that the Veteran was unable to perform her job in and after June 2008, and that she did not work from June 16, 2008 to September 19, 2008 due to her migraine headaches.  Despite this evidence, records associated with the Veteran's claim for Social Security disability benefits demonstrated that her migraine headaches did not cause her to work fewer hours, change her job duties, or make any job-related changes such as attendance, help needed, or employers.  In October 2008, the Veteran twice indicated that she had "considerable sick leave available to use in order to seek treatment and to manage her symptoms.

The evidence of record does not show that the Veteran had migraine headaches that were manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability from April 18, 2006 to November 6, 2008.  Consequently, the Board finds that the maximum 50 percent rating is not warranted during this period for the Veteran's service-connected migraine headaches.  38 C.F.R. § 4.124, Diagnostic Code 8100.

As discussed above, the preponderance of the evidence is against the Veteran's claim, and accordingly, a rating in excess of 30 percent from April 18, 2006 to November 6, 2008 is denied.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).


C.  Extraschedular

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2012).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2012).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the currently assigned ratings inadequate.  The Veteran's service-connected migraine headaches are evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.

Prior to April 18, 2006, the Veteran's migraine headaches were manifested by characteristic prostrating attacks, with associated symptoms such as pain, nausea, vomiting, photophobia, and phonophobia.  The Veteran occasionally experienced more severe migraine headaches during this period, but not more than an average of one per month over a several month period.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 10 percent disability rating.  Ratings in excess of 10 percent are provided for certain manifestations of migraine headaches, but the medical evidence demonstrates that those manifestations are not present during this period.  The criteria for a 10 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

From April 18, 2006 to November 6, 2008, the evidence of record demonstrated that the Veteran's migraine headaches were manifested by completely prostrating and prolonged attacks with symptoms such as pain, nausea, vomiting, photophobia, and phonophobia.  These episodes were not, however, very frequent and productive of severe economic inadaptability as the Veteran retained employment with the Social Security Administration throughout the period, possessed enough leave from work to seek treatment or manage symptoms, was characterized by her supervisor as productive when she was able to work, and no accommodation or modifications were necessary at her work place.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptomatology is contemplated by the disability picture represented by a 30 percent disability rating.  Ratings in excess of 30 percent are provided for certain manifestations of migraine headaches, but the medical evidence demonstrates that those manifestations are not present during this period.  The criteria for a 30 percent rating adequately describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  Id.

Finally, in reaching these decisions the Board considered the doctrine of reasonable doubt.  However, as discussed above, the preponderance of the evidence is against evaluations in excess of those currently assigned to the disability at issue during any period on appeal, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

A rating in excess of 10 percent for migraine headaches prior to April 18, 2006, is denied.

A rating in excess of 30 percent from April 18, 2006 to November 6, 2008, for migraine headaches is denied.


REMAND

In a June 2011 remand, the Board directed the RO to afford the Veteran a VA examination pursuant to her claim of entitlement to service connection for a tailbone disorder.  Therein, the examiner was asked to provide an opinion as to whether any current tailbone disorder was "partially or wholly" incurred in or due to the Veteran's active duty service.  In so doing, the examiner was specifically requested to consider the Veteran's assertions that she experienced symptoms of a tailbone disorder since her active duty service.  Additionally, the examiner was requested to provide an opinion as to whether any tailbone disorder was aggravated by a service-connected disability.

In July 2011, the Veteran underwent a VA examination.  During the examination, the Veteran claimed an onset of low back or tailbone pain in 1981.  After reviewing the relevant evidence of record and administering a thorough clinical evaluation, the examiner rendered a diagnosis of "strain of the lumbo-sacral spine."  The examiner then opined as follows:

[The Veteran's service medical records] show several isolated instances of low-back pain, attributed to musculoskeletal strain.  However, there is no evidence of a chronic back condition prior to leaving military service.  In 1993 (after leaving the military), she had a second [motor vehicle accident] that resulted in severe pain of her cervical-, mid-, and lumbar-spine.  Based on this history, the [motor vehicle accident] following military service is the mostly cause of the [V]eteran's current back condition.  Accordingly, her current lumbar-sacral spine condition is less likely as not (less than 50/50 probability) to have been caused by or a result of military service.

As discussed above, the Veteran reported an onset of low back or tailbone pain in 1981.  The Board finds that the Veteran's assertion is competent evidence as to the presence of a lay observable symptom, such as pain.  See Layno v. Brown, 6 Vet. App. 465 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  Despite the presence of this evidence, the examiner opined that there was "no evidence" of a chronic inservice low back or tailbone disorder.  As such, the Board finds that the July 2011 VA examination is inadequate because the examiner failed to consider all of the relevant evidence of record.

Additionally,  service connection is in effect for post-operative hysterectomy with history of bilateral tubal ligation and atrophic ovaries; migraine headaches; major depression; trapezius strain of the left shoulder with chronic pain; trapezius strain of the right shoulder with chronic pain; patellofemoral pain syndrome, left knee; patellofemoral pain syndrome, right knee; degenerative disc disease of the cervical spine with chronic pain; and scar, laceration of left cheek.  In the June 2011 remand, the Board specifically requested that the examiner provide an opinion as to whether any of the Veteran's service-connected disabilities aggravated a current tailbone disorder.  The July 2011 VA examiner did not provide such an opinion.  As such, the Board finds that the July 2011 VA examination is inadequate because the examiner failed to address a salient etiological question presented by the Veteran's claim.

Because the RO did not ensure that the July 2011 VA examination was adequate for purposes of determining service connection, it did not substantially comply with the Board's June 2011 remand directives.  RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance.  See Stegall, 11 Vet. App. at 271.  As such, the Board finds that a remand is required in order for the RO to undertake corrective action.

Accordingly, the case is remanded for the following action:

1.  The RO must attempt to obtain a supplemental opinion from the July 2011 VA examiner.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  The examiner must opine as to whether any current tailbone disorder is partially or wholly related to the Veteran's active duty service, to include any incident therein.  The examiner must also address whether any current tailbone disorder is due to or aggravated by a service-connected disability.  In rendering any etiological opinion, the examiner must address the Veteran's assertions that she experienced low back/tailbone pain during and since her active duty service.  Further, the examiner must opine as to whether the Veteran's inservice symptoms and treatment are consistent with a current tailbone/low back disorder.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  If the July 2011 VA examiner is unavailable to provide a supplemental opinion, the Veteran must be afforded another VA examination to determine the nature and etiology of any current tailbone disorder.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All necessary and appropriate tests must be performed and their results documented, to include range of motion testing.  The examiner must fully describe all manifestations of any tailbone disorder found, to include any orthopedic and neurological findings.  After examining the Veteran, reviewing the evidence of record, and with consideration of the Veteran's statements, the examiner must opine as to whether any current tailbone disorder is partially or wholly related to the Veteran's active duty service, to include any incident therein.  The examiner must also address whether any current tailbone disorder was due to or aggravated by a service-connected disability.  In rendering any etiological opinion, the examiner must address the Veteran's assertions that she experienced low back/tailbone pain during her active duty service and since her active duty service discharge.  Further, the examiner must opine as to whether the Veteran's inservice symptoms and treatment are consistent with a current tailbone/low back disorder.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  If a new examination is required, the RO must notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of her claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


